Campbell J.:
This is a bill filed to redeem. The instrument claimed to be a mortgage was made June 3, 1825, conditioned for the payment of $196, with interest, on or before December 3, 1826.
It appears by the bill that John Biddle, the grantee, sold the land to Daniel LeRoy September 10, 1836, and Daniel LeRoy conveyed by warranty deed to Robert LeRoy, June 23d, 1831. The defendants hold by a series of mesne conveyances.
¡¡¡The bill was not filed until about thirty-four years after the maturity of the mortgage, which is alleged to bave_ remained unpaid, and twenty-four years after the sale *357by Biddle to LeRoy. A party seeking to redeem after such a lapse of time, is bound to show affirmatively by his bill such facts as will establish the instrument as continuing in force, and subject to redemption. The defendants demurred generally to this bill for want of equity. We think the demurrer well taken.
It appears affirmatively from the bill, that Biddle and his grantees have, for more than twenty years, claimed and disposed of the premises as absolute owners. It appears also that possession has been held under those titles; but it is averred- that it has not been continuous and adverse for twenty years. But it is not averred that it was taken within twenty years; [and continuous acts of ownership are shown for nearly twenty-five years. The averments in the bill are entirely too uncertain to found a right to redeem upon under such ckcumstances. No reason is shown excusing the delay, and we can not presume that any exists.
The decree dismissing the bill must be affirmed, with costs.
The other Justices concurred.